﻿First of all, I wish to extend my cordial greetings to all delegations which are concerned about the tragic fate of the Khmer people and which are now attending this meeting of the thirty-ninth session of the General Assembly. The steadfastness and energy with which so many nations have for many years supported the just cause of Democratic Kampuchea, which has been invaded, occupied, plundered and half colonized by an imperialist, annexationist foreign Power, represent for all the patriots of Kampuchea invaluable encouragement in their struggle for independence and freedom.
164.	Mr. President, your noteworthy election to guide the proceedings of this session of the General Assembly is a well-deserved tribute to your well known ability and your outstanding work as President of the United Nations Council for Namibia. It is also, through you, a tribute to your valiant country, Zambia, which, under the successful leadership of President Kenneth Kaunda, has been carrying out courageous action on the front line against racism and apartheid and for the independence of Africa.
165.	I should like, on behalf of the delegation of Democratic Kampuchea, to address to you our warmest congratulations and best wishes for success in your important and difficult duties. I wish also to express our sincere and profound gratitude to the outgoing President, Mr. Jorge Illueca, who conducted our work with great wisdom and efficiency.
166.	I should like, further, to express to the Secretary-general our profound esteem and deep appreciation for his tireless efforts to ease the tensions which have arisen in various parts of the world and his continuing work in the interest of security, justice and peace, which are primary objectives of the Charter of the United Nations. The Secretary-general has demonstrated on many occasions his impartiality, skill and courage. The Organization, to which he does credit, is greatly indebted to him.
167.	It is a great pleasure for me, on behalf of the Coalition Government and the people of Democratic Kampuchea, to welcome the admission of Brunei Darussalam to the United Nations. Its accession to independence, its membership in ASEAN and the general esteem it enjoys enable it to make a valuable contribution to the maintenance of peace and security in that region of the world and in the Pacific. We wish its eminent sovereign, Sultan Hassanal Bolkiah, and the people of Brunei peace, happiness and prosperity, and we assure them of our determination to develop ties of friendship and cooperation between our two peoples, our two nations and our two Governments.
168.	Finally, it is my duty and my privilege, on behalf of my Government and our people, to pay a warm tribute and offer heartfelt thanks to all the countries that have given shelter to Khmer refugees. First among these is the Kingdom of Thailand, which since the early days of our misfortunes has generously opened its borders to hundreds of thousands of our compatriots who have sought refuge on its territory. Many of them later found other countries of asylum, but Thailand is still housing about a hundred thousand of them and at present is receiving groups of hundreds of fugitives who have fled from zones controlled by the enemy. The protection accorded by the Kingdom of Thailand to our refugees is not only costly to it but also dangerous sometimes, when Vietnamese forces infiltrate its territory or bomb it. That neighbouring Kingdom has shown us exemplary compassion and solidarity, thereby winning our undying gratitude.
169.	I should like also to thank the many more distant nations which have given asylum and assistance to tens of thousands of Khmer refugees, enabling them to build, often with their families, decent and peaceful new lives. We owe undying gratitude to those nations which took pity on our unfortunate people and treated as brothers all those who sought refuge in their territories.
170.	Many countries, Governments and peoples, international bodies, associations, groups and even private individuals have given our people humanitarian aid which is greatly appreciated. Others have given us essential diplomatic and material assistance m our struggle for national liberation. On behalf of the Government and people of Democratic Kampuchea, I wish to express my deepest gratitude to ail those great and generous friends of Cambodia.
171.	This year, our liberation struggle has scored new successes in the battlefield. Since the beginning of the last dry season, our armed forces have increased their activities and intensified their attacks in the centre of the country, particularly in the provinces surrounding the Tonle Sap (the Great Lake), a region of great strategic and economic importance. It is, in fact, a junction of railways, roads and waterways, whereby the enemy supplies its units stationed in the northwest and the west, near the border of Thailand. Our resistance forces have waged fierce battles, harassing the enemy and destroying many depots of military supplies, up to the heart of the provincial towns of Battambang, Siem Reap, Kompong Thom and Pursat.
172.	As a result of our constant attacks on the railway lines and roads, up to Tonle Sap, more than two thirds of the enemy supply convoys have been dispersed or destroyed. A large part of the "rice granary" of Battambang province has been freed from Vietnamese control, causing serious supply problems for the occupying forces and reducing almost to nothing the rice levy that they have tried to charge in order to benefit Viet Nam itself, whose economic difficulties, as is well known, are considerable.
173.	Viet Nam had thought that it had found a solution to its setbacks by carrying out the large scale installation of Vietnamese "peasant soldiers" on the best lands of Kampuchea. Foreign observers who managed to visit the so-called People's Kampuchea led by the puppet team of Mr. Heng Samrin, under tighter and tighter control of Hanoi's cadres, have reported that the process of pure and simple colonization of Cambodia has reached a very alarming degree.
174.	It has been reported by reliable witnesses that almost half of the inhabitants of our capital, Phnom Penh, are now Vietnamese and that, in some regions under Vietnamese control, the occupiers have established purely Vietnamese zones in which most of the "settlers" are armed and participate in suppressing the resistance activities of the Khmer patriots.
175.	This policy, favoured by some hundreds of Mr. Heng Samrin's followers, who have become mere collaborators with the enemy, imposes the compulsory teaching of the Vietnamese language in schools and the use of Vietnamese at all levels of the puppet administration, and promotes mixed marriages. The thousand year history of Kampuchea has been outrageously distorted by the new masters so that schoolchildren learn how to feel as members of the "Great Viet Nam", that is, of the "IndoChinese Federation" conceived by Ho Chi Minh.
176.	The famous French naturalist and ethnologist, Marie Alexandrine Martin, a researcher at the National Centre for Scientific Research, author of several authoritative books on Cambodia, contributed a very valuable study to the review Politique Internationale in the summer of 1984, entitled "The Process of the Vietnamization of Cambodia", which all those who are interested in the problems of our country would do well to read. She pointed out, in particular, that in 1982 "the maritime borders were shifted to the detriment of Cambodia" and that in July 1983 a "treaty on the solution to the border problems between the two countries" was signed by the leaders of Hanoi and their puppets in Phnom Penh.
177.	She recalled that another text recognizes the existing borders, but it considers a "new delimitation of the land borders"; corrections to the borderlines have already been made, particularly in the province of Svay Rieng, the Parrot Beak district.
178.	According to witnesses, and thanks to the prevailing influence of their representatives in Kampuchea, the Vietnamese freely cross over into Kampuchea and settle there. On the basis of their own findings and of considerable reliable testimony by Khmer refugees, foreign observers estimate the present number of Vietnamese settlers in Cambodia to be 500,000 or 600,000. At a meeting in Phnom Penh attended by high level administrative cadres, the heads of districts and provincial communes learned of a decree (prakas) specifying that the Khmers must "share their lands with the Vietnamese civilians, help them to settle down and to build their houses"; otherwise they would be imprisoned for anti-Vietnamese activities. There have therefore been many incidents, and many Khmer civilians have fled into the maquis or to Thailand.
179.	Mrs. Martin stated that some Vietnamese civilians, particularly those who speak Khmer as a result of having lived in Cambodia, "have already taken Cambodian nationality and can pass themselves off as Khmers . . . They, of course, have the right to vote." She added that the Phnom Penh leaders, as reported by many officials who escaped, do not even have the pretence of authority. They encounter "the inertia of the Khmers, who are less and less willing to cooperate with the occupiers and are more and more sympathetic to those who are offering resistance". The number of Vietnamese advisers in the administration has "doubled". Mrs. Martin concluded: "The people of Kampuchea, who have undergone all kinds of humiliation and repression, are admirable for their dignity in the test of strength which is now going on."
180.	The correspondent of The Washington Post in Bangkok, confirming this information a few months ago in a dispatch to Japan Times, stressed the growing resentment of the Khmers inside the country against the Vietnamese occupiers. The Vietnamese have aroused the aversion of the people because of the lack of discipline of their troops and the increasingly large settlement of Vietnamese in the provinces of Kampuchea. Last year, according to that journalist, 15,000 Khmers fled to Thailand as a result of a "purge" by the occupiers, the provincial administration and the military forces of Heng Samrin.
!81. The correspondent of  The Washington Post stated that whereas the Vietnamese and the puppets in their service stated that only 56,000 Vietnamese had settled in Kampuchea since 1979, Western diplomats gave the figure of 200,000 to 400,000, and the resistance movements gave the figure of 500,000 to 600,000.
182.	For his part, Mr. Sek Yen, an important personality of the Heng Samrin regime, former Deputy Director of the Political and Propaganda School of the regime, fled to Thailand with 15 members of his family and was transferred to Bangkok.
183.	Sek Yen revealed in a press conference that most of the Khmer senior officials were married to Vietnamese women, who met once a week and reported on the activities of their husbands to the Vietnamese authorities in Phnom Penh. The children born of those marriages had been sent to study in Viet Nam.
184.	With regard to Vietnamese influence in Cambodia, Sek Yen said that from the central administration down to the lowest levels, "all decisions were made by the Vietnamese. The home of every Kampuchea official, or of those who want to please the occupiers, must have a portrait of Ho Chi Minh displayed in a prominent place."
185.	He stressed also that "ordinary Cambodians are starting to find ways to support the (anti-Vietnamese) resistance forces". Sek Yen concluded that the Khmers "are increasingly supporting the Coalition Government, because they want to eliminate the Vietnamese and liberate their country, a task they believe to be possible".
186.	I felt that I should sum up the remarks of Mrs. Martin, a real expert on our problems, whose intellectual independence is beyond doubt, and of Sek Yen, a personality of the pro-Vietnamese regime of Heng Samrin who fled his country in protest against the Vietnamese domination of Cambodia, which has been reduced to bondage by the Hanoi Government.
187.	It is interesting to note that, unlike almost all foreign observers and journalists who have been able to penetrate Vietnamese-controlled Kampuchea, some persons still repeat the propaganda themes of the Vietnamese, to the effect that the Phnom Penh regime is desired and supported by the whole Khmer people and that the Coalition Government of Democratic Kampuchea is rejected by everyone. So that international public opinion can judge the validity of that statement, I repeat a proposal I have been submitting for several years now—that is, that after the total withdrawal of Vietnamese forces, general elections under strict United Nations supervision be organized in my country, elections in which all parties and political groupings, including the Heng Samrin team, could freely participate. This democratic suggestion should have been taken up right away by the Heng Samrin government and its Vietnamese allies. It was a golden opportunity, since the Khmer people, according to them, would vote massively in favour of the present Phnom Penh leaders, getting rid once and for all of the three component parts of the resistance. Crushed and laminated by a vote of the people supervised by the United Nations—and therefore with irrefutable results—the resistance groups would simply have to leave Khmer soil and reflect upon the humiliating defeat in exile.
188.	Unfortunately, neither Phnom Penh nor Hanoi wanted to hear of any such free elections, nor do they want to hear of them now.
189.	I would add that the very logical and reasonable proposals that I have presented over the years have had no more success; they have been met with the same categorical refusal. For example, in order to pave the way to the reconstruction of our country— three quarters of which has been destroyed by war—I suggested the creation of a government of national reconciliation, through the inclusion in the Coalition Government of Democratic Kampuchea of all the other Kampuchean parties that would agree to work for an independent, neutral and nonaligned Kampuchea.
190.	This government of national reconciliation would become a member of ASEAN, with the status of a neutral, nonaligned State, in order to prove to the Vietnamese and their great Soviet friends that a reconciled Kampuchea would not be part of the so called Chinese threat, about which Viet Nam pretends to be so concerned.
191.	It is clear that, for the time being, Viet Nam and its allies reject any political solution to the problem of Kampuchea. That is shown by the recent Vietnamese proposal to embark on so-called unconditional talks between the ASEAN countries and the IndoChinese States—alias the Vietnamese Indo Chinese Federation. In fact, this Hanoi proposal, which some people describe as a breakthrough, seeks merely to bury the five resolutions of the General Assembly on the situation in Kampuchea and to recognize the Vietnamese fait accomplis in Kampuchea, and therefore the Vietnamese IndoChinese Federation, consisting of one master and two servants.
192.	And yet our armed resistance is gaining ground. It has more than 60,000 combatants, better armed, equipped and trained and with a better experience of war and a higher degree of patriotic motivation—as is shown in the courageous raids, mostly successful, throughout the national territory.
193.	On the other hand, the Vietnamese offensives, ill supported by Khmer adolescents who have been forcibly conscripted into Heng Samrin's paltry units, have doubtless done much harm to our civilian compatriots in the liberated zones, but they have not succeeded in imperilling our combatants—still less in winning back those zones.
194.	No matter how loudly the Vietnamese proclaim that the situation in Kampuchea is irreversible, the fact is that, quite to the contrary, it is on the point of being reversed. Militarily, our position is gradually improving. We are striking back and are often taking the initiative, vigorously and with determination. Politically, as the best observers have confirmed, the people inside the country, despite their understandable desire to live in peace, are clearly siding, in their hatred of the Vietnamese occupiers—the masters of so-called People's Kampuchea—with our Coalition Government. The soil is getting hot under the feet of the enemy, which thought it could make short shrift of little Cambodia.
195.	Diplomatically, finally, our legitimate Government is becoming better understood and supported by nations that are committed to independence and justice and that, in fact, make up the overwhelming majority of the United Nations. I have seen this myself on the scene, during my many trips in Asia, Africa and Europe, where I have received the most understanding and encouraging welcome everywhere.
196.	The intensification of our struggle in Kampuchea, as well as the increasing support by the international community, will not fail—in the not too distant future, I hope—to bring Viet Nam to its senses and make it participate in an international conference on Kampuchea.
197.	That is clearly in the interest of Viet Nam itself, which has been suffering more than would appear because of its condemnation by the highest international forums, and also by most of the Powers that were its friends and allies when it was courageously defending its right to self-determination and reunification. Need I recall that among those friendly nations, Cambodia, of which I was Head of State, was in the forefront.
198.	I would stress also that our Coalition Government is not, as it is sometimes reproached with being, a Government in exile. Its Ministers work all the time in the liberated areas, to which I pay regular visits to assist the people there, to inspect our combatants and to receive the credentials of diplomatic envoys of friendly Powers.
199.	We have every reason for hope, if we can safeguard our national union now and in the future. That is the basic factor in the survival of our nation and the preservation of our national identity.
200.	Our overriding duty now is to devote all our forces to the patriotic union, without which our struggle would be futile. I note that all the component parts of our Coalition Government have become aware of this need and place the salvation of the homeland before any other consideration. It gives me the greatest pleasure to see the failure of our enemies to sow division within our coalition.
201.	We Khmers know full well that the Vietnamese are our neighbours and will be so for all time. It is a warlike, expansionist, ambitious race, with which we have often had difficulties in living in peace. Its leaders are, however, on great occasions capable of realism. They have demonstrated that in recent decades in their dealings with the United States. They probably know when not to go too far. Their domestic situation, particularly the economic situation, is becoming increasingly difficult, and the people of South Viet Nam are not really committed—to put it mildly—to the ideology and austerity of the North.
202.	With regard to Kampuchea, the Hanoi leaders no longer have any illusions: they know that their Phnom Penh puppets obey them only reluctantly and have no authority over the populace which, humiliated daily, is alienated by their excesses. Thanks to the courageous action of our resistance forces, Kampuchea will never be the rice granary coveted by North Viet Nam to alleviate its food shortages. This war has taken a heavy toll: many lives have been lost, human resources that should have been devoted to the development of Viet Nam have been diverted to the military; it has sapped the economy of Viet Nam and its international prestige.
203.	That anachronistic colonialist policy cannot go on forever—unless Viet Nam has a suicide mission or wants to make sacrifices totally out of proportion with the benefits for which it hopes from this failed operation.
204.	If the adversary can heed the voice of reason, we propose to end this age-old hostility. If it withdraws from our territory, we offer to develop with it and its allies of the moment, and with all countries of the world, relations of friendship and cooperation based on the five principles of peaceful coexistence, in equality, mutual respect and common interest. The Kampuchea that we build will be independent, neutral, nonaligned, no one's enemy, and friend of all who wish it well. How could it disturb Viet Nam—a country of 52 million inhabitants—which is so militarily powerful?
205.	Thus far, the Vietnamese have left us no alternative but to fight them. We sincerely hope that they will soon realize the need to negotiate with the legitimate representatives of the people of Kampuchea and understand that there would be no humiliation involved in establishing between our two peoples relations based on justice, wisdom and equity.
206.	As a Member of the United Nations, Democratic Kampuchea, through the voice of its delegation, would like in conclusion to state the following.
207.	First, we reiterate our cordial solidarity with our brothers and sisters of Laos, themselves victims of Vietnamese domination, in their just struggle for the independence and freedom of their homeland.
208.	Secondly, we reiterate our abiding support for the ongoing efforts of the Korean people to reunify their homeland. We firmly support the just proposals of President Kim Il Sung for an independent and peaceful reunification of Korea.
209.	Thirdly, our support and solidarity go also to the Afghan people struggling against the Soviet invasion. We wish the heroic Afghan combatants fresh victories until the Soviet forces withdraw, so the Afghan people can exercise its inalienable right freely to choose its Government and its economic and social system.
210.	Fourthly, we continue our firm support of the Palestinian people in its efforts, under the leadership of the Palestine Liberation Organization [FLO], to recover its legitimate national rights, including the right to found an independent State on its territory— the only way to bring about a lasting peace in the Middle East.
211.	Fifthly, in the same hope, we welcome the establishment of a government of national union in Lebanon. It is essential that all foreign forces withdraw from that martyred country so that it can once again find its independence, sovereignty and territorial integrity.
212.	Sixthly, we urge two fraternal neighbours, Iraq and Iran, to end the escalation of the war between them; we support any measures that could bring about a peaceful settlement of that conflict.
213.	Seventhly, we reiterate our total support for the African liberation movements, in particular the South West Africa People's Organization [SWAPO], the sole, legitimate representative of the popular struggle of the Namibian patriots, for the withdrawal of the present illegal Administration and the transfer of power to the Namibian people, with United Nations assistance.
214.	Eighthly, we support the efforts of the Organization of African Unity and the countries of the Horn of Africa to restore peace and stability in the region. We reiterate our solidarity with the Somali people in defending their independence and territorial integrity.
215.	Ninthly, we support the efforts of the people and the Government of Chad to defend the independence, sovereignty and territorial integrity of that country.
216.	Finally, we support the initiatives of the countries of the Contadora Group to eliminate the tension prevailing in Central America and the Caribbean and to bring about the freedom and independence of all States of the region.
